Citation Nr: 1312395	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-46 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the Board in April 2011.  In January 2012, the Board remanded the Veteran's claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is unfortunately again necessary before a decision on the merits of the claim can be reached.  

The Veteran contends that he currently suffers from a back disability that he incurred in service.  Specifically, the Veteran stated that he injured his back in April 1967 when he fell through the roof of a Quonset hut, after which the structure collapsed on him.  The Veteran reported that he sought treatment for his back injury in service and since service.

The Veteran's service medical records do not show any reports, findings, or treatment for a low back injury.  The Veteran testified that he sought treatment at Watson Army Hospital after his low back injury.  However, the only records from Watson Army Hospital refer to treatment for an upper respiratory infection and do not include any reference to a low back injury.  The Veteran's October 1969 separation examination reveals a normal clinical evaluation of the Veteran's spine and the Veteran denied recurrent back pain on a report of medical history form prepared in conjunction with the separation examination.  

Post-service treatment records from VA and private providers show that the Veteran has been treated for lumbar spine pain.  A March 2000 magnetic resonance imaging (MRI) of the lumbar spine performed at Hudson Valley Hospital Center shows a diagnosis of multilevel degenerative changes of the lumbar spine without evidence of herniated disc.  

A review of the claims file does not show that the Veteran has undergone a VA examination to determine the etiology of the claimed back disability.  In initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for requesting an examination is low.  The Board finds that a VA examination is needed to ascertain the etiology of the claimed back disability.

VA outpatient treatment reports dated through June 2012 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain those records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since June 2012.  If the Veteran identifies any other relevant medical records, those records should be obtained.  Any negative responses should be associated with the claims file. 

2.  Schedule the Veteran for a VA examination of the lumbar spine with the appropriate specialist.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The examiner should review the claims file and note that review in the report.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of back pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a diagnosis for the Veteran's claimed back disability and opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability is due to or was caused by the Veteran's active service, including the reported back injury in service.  

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


